 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9   VINCE EDWARD ALMALEL,                  )   Case No.: 2:19-cv-03227-$*5
                                            )
10                  Plaintiff,              )   ORDER AWARDING EQUAL
                                            )   ACCESS TO JUSTICE ACT
11         vs.                              )
                                            )   ATTORNEY FEES AND
12   ANDREW SAUL,                           )   EXPENSES PURSUANT TO 28
     Commissioner of Social Security,       )   U.S.C. § 2412(d)
13                                          )
                    Defendant               )
14                                          )
                                            )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $3,800.00 as
19   authorized by 28 U.S.C. § 2412 be awarded subject to the terms of the
20   Stipulation.
21   DATE: -DQXDU\  
                                 ___________________________________
22                               HONORABLE $/,&,$ * 526(1%(5*
                                 UNITED STATES MAGISTRATE JUDGE
23
24
25
26

                                            -1-
 1   Respectfully submitted,
 2   LAW OFFICES OF LAWRENCE D. ROHLFING
 3         /s/ Brian C. Shapiro
     _________________________
 4   Brian C. Shapiro
     Attorney for plaintiff Vince Edward Almalel
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                           -2-
